Citation Nr: 0415845	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition. 

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to an effective date prior to February 13, 
2003, for the 20 percent rating for service-connected 
degenerative joint disease, left knee, with joint effusion.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1988.

This appeal arises from a May 2003 decision by the Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied the veteran's claims of entitlement to service 
connection for a right knee condition, a low back condition, 
and a bilateral ankle condition, and granted a claim of 
entitlement to an increased rating for service-connected 
degenerative joint disease, left knee, with joint effusion, 
evaluated as 10 percent disabling, to the extent that it 
increased his evaluation to 20 percent, with an effective 
date of February 13, 2003.  The veteran has appealed the 
denials of service connection, and the issue of entitlement 
to an effective date prior to February 13, 2003 for the 20 
percent rating for his left knee disorder.  


FINDINGS OF FACT

1.  The veteran does not have a right knee condition that was 
caused or aggravated by his service.  

2.  The veteran does not have low back condition that was 
caused or aggravated by his service.  

3.  The veteran does not have an ankle condition that was 
caused or aggravated by his service.  

4.  A formal application for an increased rating for the 
veteran's service-connected left knee condition was received 
on February 13, 2003.  


5.  In a decision, dated in May 2003, the RO increased the 
veteran's rating for his service-connected left knee 
condition to 20 percent, and assigned an effective date for 
the 20 percent rating of February 13, 2003.  

6.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee condition were not met 
prior to February 13, 2003.  


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.  A low back condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

3.  An ankle condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

4.  The legal criteria for an effective date prior to 
February 13, 2003 for the 20 percent rating for the veteran's 
service-connected left knee condition have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show the following: in 
December 1985, he was treated for a sprained right ankle; in 
February 1986, he was treated for right knee pain after 
running, the impression was rule out ligament strain; in 
April 1986, he was treated for a "re-injury" to the right 
knee (twisting) while running, the assessment was PFSS 
(patellofemoral syndrome); in September and October of 1986, 
he was profiled for chondromalacia, right knee, postoperative 
arthroscopy and shaving (the Board notes that the veteran in 
fact had surgery to the left knee, and that the citations to 
the right knee are in error); an August 1987 X-ray report for 
the right knee indicated that it was normal; a "physical 
evaluation board" report, dated in November 1987, shows that 
his "lower extremities" and "spine, other musculoskeletal" 
system were clinically evaluated as normal, with the 
exception of left knee arthritis.  The veteran's discharge 
(DD Form 214) indicates that he was separated from service 
due to physical disability.  

The post-service medical evidence includes VA examination 
reports dated in March 1988 and May 2003, and private 
treatment reports from Russell Anderson, M.D.  The March 1988 
VA examination report shows that the veteran reported a 
history of left knee surgery in 1986, and that the diagnoses 
included internal derangement, left knee, degenerative 
disease.  The May 2003 VA examination report shows that the 
veteran reported a history of left knee surgery in 1986, and 
it contains only findings and a diagnosis pertaining to the 
veteran's left knee condition.  

The reports from Dr. Anderson are dated in July 1992, and 
show that the veteran was treated for complaints of left knee 
and low back pain following an injury as a security guard 
when he slipped and fell onto his left knee and buttocks 
while carrying a stereo.  The diagnoses included lumbalgia, 
and left leg cellulitis, non-industrial.  The examiner noted 
that the veteran had a "left leg, foot and ankle 
inflammatory disease," and left leg cellulitis/phlebitis of 
the ankle and leg.  

There are no service medical records showing treatment for a 
left ankle or low back condition, nor are there any relevant 
findings in the veteran's separation examination report as to 
any of the claimed conditions.  As for the right ankle, the 
veteran was treated in December 1985 for a sprain.  With 
regard to the right knee, the veteran was treated for right 
knee pain on two occasions during service, and was given a 
diagnosis of chondromalacia.  However, these appear to have 
been acute conditions, as evidenced by the lack of subsequent 
treatment for right ankle or right knee symptoms during the 
veteran's remaining period of service (approximately two 
years and two months for the right ankle, and approximately 
one year and five months for the right knee), the normal 
right knee X-ray in August 1987, and the lack of any findings 
of a right ankle or right knee condition in the veteran's 
November 1987 physical examination report.  Thus, chronic 
conditions are not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, there is no competent evidence of 
record showing that the veteran currently has a right knee, 
low back or ankle condition, or that any such disorders can 
be linked to active duty.  In this regard, the July 1992 
report from Dr. Anderson, which indicates that the veteran 
had an inflammatory disease involving his ankles, and 
"lubalgia," is too remote in time to show that the veteran 
currently has the claimed conditions.  The Board further 
notes that this report also indicates that the veteran 
sustained an injury to his low back after a fall at his place 
of employment in September 1991.  Based on the foregoing, the 
Board finds that the veteran has failed to satisfy the 
initial element of a service connection claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. § 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In light of the evidence 
and based on this analysis, it is the determination of the 
Board that the preponderance of the evidence is against the 
claims of service connection for right knee, low back and 
ankle conditions.  

To the extent that the veteran's written statements may be 
intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis, nor are they sufficient to 
show a nexus between any of the claimed conditions and the 
veteran's service.  Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, but 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claims for 
service connection must be denied.  

II.  Earlier Effective Date

A review of the veteran's adjudicative history shows that in 
May 1988, the RO granted service connection for 
"degenerative joint disease, left knee, with joint 
effusion" (hereinafter "left knee condition"), evaluated 
as 10 percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

On February 13, 2003, the veteran filed a claim for an 
increased rating for his service-connected left knee 
condition.  In May 2003, the RO increased the disability 
evaluation to 20 percent, effective from the date of claim.  
The veteran argues that he is entitled to an effective date 
prior to February 13, 2003 for the 20 percent rating for his 
service-connected left knee condition.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  Determining whether the effective date 
assigned for an increased rating is correct or proper under 
the law requires (1) a determination of the date of the 
receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2003).  The Board will therefore first determine the date of 
receipt of the veteran's claim.  

A review of the claims files shows that the veteran filed his 
claim for an increased rating in on February 13, 2003.  There 
is no evidence of an informal or formal claim for an 
increased rating for the veteran's left knee disability prior 
to this date.  See 38 C.F.R. §§ 3.155, 3.157 (2003).  

The next question to be answered, to determine the effective 
date of the 20 percent rating, is when the increase in 
disability occurred.  As the Board has determined that the 
earliest date of the veteran's increased rating claim is 
February 13, 2003, he could be granted an effective date as 
early as February 13, 2002 if it were factually ascertainable 
that an increase in disability had occurred within that year.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, Knee, other impairment of: 
Recurrent subluxation or lateral instability: Moderate, 
warrants a 20 percent evaluation.  A 30 percent rating 
requires severe impairment.

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 30 percent rating will be 
assigned for flexion limited to 15 degrees or extension 
limited to 20 degrees.  A 20 percent rating is assigned for 
flexion limited to 30 degrees or extension limited to 15 
degrees. 

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

In this case, the only medical evidence in the claims file 
dated on or after February 13, 2002 is a VA examination 
report dated in May 2003.  The VA examination report 
indicates that the veteran was examined on May 5, 2003 and 
notes that the veteran complained of left knee pain, weakness 
and swelling.  On examination, the left knee had extension to 
0 degrees, and flexion to 100 degrees.  The examiner 
indicated that there was no additional limitation of motion 
on flare-up, no instability, and no dislocation or recurrent 
subluxation.  The diagnoses were moderately advanced 
degenerative joint disease, with joint effusion, and intra-
articular loose body, left knee.  On this basis, the RO 
assigned the 20 percent rating from the date of claim; this 
is appropriate when an increase in disability precedes the 
claim by more than a year.  Without evidence showing that an 
increase in disability preceded the claim by a year or less, 
there is no basis upon which to assign an earlier effective 
date for the 20 percent rating.  

The Board finds that there is nothing in this report that 
warrant the conclusion that the veteran met the criteria for 
a 20 percent rating for his left knee condition at any time 
prior to February 13, 2003.  As the evidence does not show 
that the veteran met the criteria for a 20 percent rating at 
any time prior to February 13, 2003, the Board finds that an 
effective date prior to February 13, 2003, for the 20 percent 
rating for service-connected degenerative joint disease, left 
knee, with joint effusion, is not warranted, and that the 
claim must be denied.  

III.  Conclusion

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

IV.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2003 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed conditions had been met.  Those 
are the key issues in this case, and the rating decision, as 
well as the statement of the case (SOC), informed the 
appellant of the relevant criteria.  The SOC contained the 
full text of 38 C.F.R. § 3.159.  In addition, the RO sent the 
veteran "duty to assist" letter, dated in April 2003.  This 
letter identified the information and evidence the RO would 
obtain and the information and evidence the veteran was 
responsible to provide.  With regard to the earlier effective 
date claim, this issue arose after the RO's grant of the 
veteran's increased rating claim, and was denied in the SOC.  
Under the circumstances, a separate VCAA notice as to the 
claim for an earlier effective date is not required.  See 
VAOPGCPREC 8-2003 (December 22, 2003) (if, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
The Board concludes that the discussions in the April 2003 
letter and the SOC adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the April 2003 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence  in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the April 2003 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records, including 
medical records, employment records, or records from other 
Federal agencies.  He was notified that it was still his 
responsibility to make sure that these records were received 
by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: tell us about 
any additional information or evidence that you want us to 
try to get for you."  In a letter, received in June 2003, 
the veteran attached a medical report from a private health 
care provider (Dr. Anderson).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further notes that the April 2003 VCAA notification 
letter was sent to the veteran prior to the RO's May 2003 
decision that is the basis for this appeal.  See Pelegrini, 
17 Vet. App. at 420-421.  Based on the foregoing, the Board 
finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  Although the 
joints were not examined for the service-connection claims, 
the Board finds that the evidence, discussed supra, warrants 
the conclusion that a remand for an examination is not 
necessary to decide those claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2003); see 
also Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, there is no record of treatment for a 
low back or left ankle condition during service, none of the 
claimed conditions were noted on the veteran's separation 
examination report, there is no current medical evidence 
showing that the veteran currently has any of the claimed 
conditions, and there is no competent evidence showing that 
any of the claimed conditions were caused or aggravated by 
service.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty would be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for a right knee condition is denied.  

Service connection for a right knee condition is denied.  

Service connection for a right knee condition is denied.  

An effective date prior to February 13, 2003, for the 20 
percent rating for service-connected degenerative joint 
disease, left knee, with joint effusion, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



